DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/339,462, filed on 06/04/2021.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over KURIBARA U.S. Patent Application No. 2015/0070719 (hereinafter KURIBARA) in view of HONG et al. U.S. Patent Application No. 2013/0155441 (hereinafter HONG).
Regarding claim 1, KURIBARA discloses a printing apparatus (Printer 2, Figure 1) including a printing unit (Printing unit 15, Figure 1) configured to acquire a print job from a cloud print service, and perform printing based on the acquired print job (Printer 2 acquires or receives the print job from the cloud print server 5 and performs printing based on the print job (i.e., prints the print job); paragraph 29), the printing apparatus comprising: 
	at least one processor that executes a set of instructions, the instructions, when executed (Controller 10 reads predetermined programs from the memory 12 and executes them, thereby controlling the respective units to perform various processes, such as a printing process; paragraph 40, Figure 1), causing the printing apparatus to perform operations comprising: 
	transmitting, in a case where a notification received from the cloud print service includes information indicating that a fetchable print job exists, a first request related to the print job, to the cloud print service (Upon receiving a print job reception notification from the cloud print server 5, sending, in response to the print job reception notification, to the cloud print server 5 (print job existing on print server 5), a request to send the print job. The controller 10 receives the print job sent from the cloud print server 5 in response to the first transmission request; paragraph 42).
	Kuribara does not explicitly disclose executing login processing of causing a user to log into the printing apparatus; and transmitting a second request related to the print job, to the cloud print service conditional upon the login processing being performed.
	Hong, working in the same field of endeavor (Print agent 144 sends a fetch request to web print services 130 to retrieve this data; paragraph 54), teaches executing login processing of causing a user to log into the printing apparatus (Print agent 144 of printing device 140 causes user interface 142 to display a prompt for a user to input the release code and a prompt requesting a user to input a release code to unlock a print job may be displayed on a display panel of printing device 140; paragraphs 55-57, Figure 3); and 
	transmitting a second request related to the print job, to the cloud print service conditional upon the login processing being performed (Print process 146 of printing device 140 processes the print data and generates a printout of the electronic document reflected in the print data; paragraph 65, Figure 3).  Such an arrangement advantageously allows a user to select a print job that can be printed (paragraph 0004 of Hong).
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of Hong, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Claims 2 and 12 are directed to a method and a non-transitory computer-readable storage medium, and recite identical features as claim 1.  Thus, claims 2 and 12 are rejected for the same reasons discussed in claim 1 above.

7.	Claims 3-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KURIBARA in view of HONG, and further in view of HAGIWARA et al. U.S. Patent Application No. 2021/0089252 (hereinafter HAGIWARA).

Regarding claim 3, KURIBARA discloses the control method according to claim 2. 
The combination of KURIBARA and HONG does not teach wherein the printing apparatus further comprises a storage configured to store a correspondence relationship between a user account of the printing apparatus and a cloud account of the cloud print service, and wherein the second request is a request related to a print job of the cloud account associated with a user account of a user who has logged into the printing apparatus.
	In the same field of endeavor, Hagiwara et al. (US 2021/0089252) teaches wherein the printing apparatus further comprises a storage configured to store a correspondence relationship between a user account of the printing apparatus and a cloud account of the cloud print service, and wherein the second request is a request related to a print job of the cloud account associated with a user account of a user who has logged into the printing apparatus (Image forming apparatus 100 stores a data table a “cloud account management table”, showing the association between a user account and a cloud account; paragraphs 33-36, 58-59, Figures 4, 7-12 of Hagiwara).  Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of Hagiwara, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 4, KURIBARA discloses the control method according to claim 3.
However, the combination of KURIBARA and HONG does not teach wherein, in a case where a cloud account corresponding to a user account of a user who has logged into the printing apparatus is not associated as the correspondence relationship, the first request related to the print job is transmitted to the cloud print service conditional upon the login processing being performed.
	In the same field of endeavor, HAGIWARA teaches wherein, in a case where a cloud account corresponding to a user account of a user who has logged into the printing apparatus is not associated as the correspondence relationship, the first request related to the print job is transmitted to the cloud print service conditional upon the login processing being performed (When the user account is not associated with the cloud account (ACT203: NO), the control unit 160 determines whether or not suspended jobs are stored in the memory 150 (ACT204); paragraphs 57, 61, Figures 6-7).  Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of Hagiwara, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 5, KURIBARA discloses the control method according to claim 3.
However, the combination of KURIBARA and HONG does not teach further comprising performing control to perform printing that is based on a print job managed in association with a user account of the login user, in accordance with the login processing being performed.
In the same field of endeavor, HAGIWARA teaches further comprising performing control to perform printing that is based on a print job managed in association with a user account of the login user, in accordance with the login processing being performed (The control unit 160 determines whether or not the login is successful based on the user account and the user information management table (ACT202).  When the user account is associated with the cloud account (ACT203: YES), the control unit 160 displays a predetermined normal menu on the display 110; paragraphs 59-60, Figure 7).  Such an arrangement advantageously allows a user to select a print job that can be printed.
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of Hagiwara, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 8, KURIBARA discloses the control method according to claim 3.
However, the combination of KURIBARA and HONG does not teach wherein, in the printing apparatus, job information is managed based on information obtained via the first request and the second request, the method further comprising: displaying, in a case where a predetermined instruction has been received after the login processing has been performed, a selection screen on which a print job managed in association with a user account of the login user is selectable as a print target, based on the job information.
	In the same field of endeavor, HAGIWARA teaches wherein, in the printing apparatus, job information is managed based on information obtained via the first request and the second request, the method further comprising: displaying, in a case where a predetermined instruction has been received after the login processing has been performed, a selection screen on which a print job managed in association with a user account of the login user is selectable as a print target, based on the job information (User of the image forming apparatus 100 operates an operation key of the control panel 120 or an operation key displayed on the display 110. The control unit 160 authenticates the user of the image forming apparatus 100 based on an operation of logging in to the image forming apparatus 100 with a user account; paragraphs 58-79, Figures 4-12).  Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of HAGIWARA, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 9, KURIBARA discloses the control method according to claim 8. 
However, the combination of KURIBARA and HONG does not teach further comprising: receiving print data corresponding to a print job managed in the cloud print service using the obtained information; and storing the received print data into the storage, wherein, in the printing apparatus, the job information required for execution of the print job, and the print data stored in the storage are managed in association with each other.
In the same field of endeavor, HAGIWARA teaches further comprising:
receiving print data corresponding to a print job managed in the cloud print service using the obtained information (Image forming apparatus 100 acquires data of a printing job and a cloud account from the server 102; paragraphs 34, 55); and storing the received print data into the storage, wherein, in the printing apparatus, the job information required for execution of the print job, and the print data stored in the storage are managed in association with each other (Control unit 160 determines whether or not the acquired cloud account is associated with the user account in the cloud account management table (ACT103). When the acquired cloud account is associated with the user account (ACT103: YES), the control unit 160 executes the printing job based on the acquired data of the printing job (ACT104); paragraph 56, Figures 4-6). Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of HAGIWARA, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Allowable Subject Matter
8.	Claims 6-7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMADA et al. (US 2017/0171399) discloses the user can use the image forming apparatus 20-1 to obtain the print job from the service providing system 10 to perform printing. The user can also use the image forming apparatus 20-2 to obtain the print job from the service providing system 10 to perform printing.
She et al. (US 10,198,229) discloses cloud-printer-sharing-information pushed from the cloud server.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675